Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2007

Krebs v. Meyers
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4873




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Krebs v. Meyers" (2007). 2007 Decisions. Paper 1523.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1523


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-135                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       NO. 06-4873
                                    ________________

                    STEVEN KREBS, d/b/a Kreative Gardens Center

                                             v.

                    PATRICIA A. MEYERS; DENNIS LEE SMITH

                                 Patricia A. Meyers
                                      Appellant
                       ____________________________________

                     On Appeal From the United States District Court
                               For the District of Delaware
                             (D. Del. Civ. No. 06-cv-00455)
                       District Judge: Honorable Kent A. Jordan
                     _______________________________________

Submitted for Possible Dismissal due to a Jurisdictional Defect and for Possible Summary
                        Action Under LAR 27.4 and I.O.P. 10.6
                                   February 23, 2007

              Before: Sloviter, Chagares and Nygaard, Circuit Judges

                                  (Filed: March 6, 2007)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Patricia Meyers, proceeding pro se, appeals an order of the United States District

Court for the District of Delaware remanding an action filed against her to state court.

We will affirm.
       Steven Krebs filed a complaint against Meyers in the Court of Chancery of the

State of Delaware. Krebs sought a determination that a lease he had entered into with

Meyers was a binding contract, and that he was entitled to quiet enjoyment of the leased

premises. Meyers filed an answer to the complaint, which was also signed by Dennis

Smith, her “attorney-in-fact.” Because Smith was not a licensed attorney, the Chancellor

of the Court of Chancery notified Meyers that Smith may not represent her.

       Meyers then removed the case to District Court. Meyers invoked 28 U.S.C.

§ 1443, and alleged that the Court of Chancery precluded Smith from representing her

because he is African-American. Meyers stated that she could not receive a fair trial in

state court without Smith’s representation. Meyers’ notice of removal also may be

construed as asserting that the District Court had original jurisdiction over claims that the

Chancellor violated her civil rights under 42 U.S.C. §§ 1981, 1983, and 1985(3). Finally,

Meyers cited 28 U.S.C. § 1441(c), which permits removal when a separate and

independent claim or cause of action within the jurisdiction conferred by 28 U.S.C.

§ 1331 is joined with other non-removable claims or causes of action.

       Krebs filed a motion to remand the case to state court, and argued that Meyers’

notice of removal was untimely. In granting the motion to remand, the District Court

stated that, even if Meyers met the procedural requirements for removal, she did not

satisfy the substantive requirements of § 1443. The District Court further held that it

lacked original jurisdiction under 28 U.S.C. § 1343 because Meyers did not allege a

violation of a right secured by the Constitution or federal law that protects civil rights.

                                               2
Finally, the District Court determined that Meyers could not remove the case under

§ 1441(c).

       This appeal followed. Although appellate review of remand orders is somewhat

restricted, we have jurisdiction to review the District Court’s order under 28 U.S.C.

§ 1447(d), which provides that “an order remanding a case to the State court from which

it was removed pursuant to section 1443 of this title shall be reviewable[.]” We also have

jurisdiction to the extent Meyers sought to invoke the District Court’s original jurisdiction

over a civil rights claim. See Borough of West Mifflin v. Lancaster, 45 F.3d 780, 784 (3d

Cir. 1995) (noting the Court’s jurisdiction to review a remand order under § 1447(d) in a

case with a civil rights claim brought under § 1331 and § 1343).

       We agree with the District Court that Meyers may not remove Krebs’ complaint

under § 1443. As recognized by the District Court, § 1443 allows removal of a state law

action “[a]gainst any person who is denied or cannot enforce in the courts of such State a

right under any law providing for the equal civil rights of citizens of the United States, or

of all persons within the jurisdiction thereof[.]” 28 U.S.C. § 1443(1). Here, the

Chancellor of the Court of Chancery required Meyers to represent herself or proceed

through a licensed attorney. Meyers was not denied a right under any law providing for

equal civil rights based upon the determination that Smith, who is not an attorney, may

not represent her. The District Court correctly noted that Meyers does not contend that

the Court of Chancery applied this requirement in a discriminatory manner. In addition,

because Meyers was not denied a right under any law providing for equal civil rights,

                                              3
removal was not warranted based upon the original jurisdiction of the District Court, and

§ 1441(c) is inapplicable.

       Accordingly, we will affirm the District Court’s order.




                                            4